Citation Nr: 1440363	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-31 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

6.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

7.  Entitlement to total disability based upon individual unemployability (TDIU).  
REPRESENTATION

The Veteran represented by:    Andrew R. Rutz, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a hearing, but the Veteran withdrew that request in writing in June 2014.  

In his notice of disagreement received in May 2010, the Veteran also included disagreement of the ratings assigned to his service connected diabetes mellitus and coronary artery disease.  The Veteran clearly indicated his intent to withdraw the claim for an increased rating for coronary artery disease in August 2011 and the claim for an increased rating for diabetes mellitus in October 2011.  38 C.F.R. § 20.204.  The Board therefore does not have jurisdiction of these claims and the claims are not addressed in this decision.

The issues of service connection for bilateral hearing loss, service connection for tinnitus, service connection for peripheral neuropathy of the upper extremities, service connection for peripheral neuropathy of the lower extremities, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a November 2007 rating decision the RO denied claim for service connection for bilateral hearing loss and tinnitus, the Veteran did not timely appeal that determination and no new and material evidence was submitted within the appeal period.

2.  Evidence added to the record since November 2007 RO denial, considered in conjunction with the record as whole, is new, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  Evidence added to the record since the November 2007 RO denial, considered in conjunction with the record as whole, is new, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The November 2007 RO decision which denied the claims for service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.104, 20.302, 20.1103 (2013).  

2.  New and material evidence has been received since the November 2007 denial of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has been received since the November 2007 denial of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claims to reopen service connection for bilateral hearing loss and service connection for tinnitus are resolved in the Veteran's favor, the only matters disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims to reopen is not necessary.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claims of service connection for bilateral hearing loss and tinnitus were denied in a rating decision dated in November 2007.  The Veteran was notified of the decision by a letter issued on November 27, 2007.  No timely appeal was taken from that determination, and no new and material evidence was submitted within the appeal period, and it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.104, 20.302, 20.1103 (2013).

The next communication from the Veteran regarding his bilateral hearing loss and tinnitus claims occurred in May 2009 when the Veteran filed a claim to reopen the claims for service connection for the hearing loss disability and service connection for tinnitus.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990).  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for hearing loss and tinnitus because there was no nexus between current hearing loss disability and/or tinnitus and the Veteran's service.  Since the rating decision in November 2007, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran.

The Veteran's hearing at entrance was tested and audiometric testing performed at the time of his service entrance examination revealed puretone air conduction thresholds, in decibels, that did not demonstrate a hearing loss disability.  See 38 C.F.R. § 3.385.  Thereafter, his service treatment records were silent for complaints, findings, treatment or diagnoses relating to bilateral hearing loss or tinnitus.  The Veteran's separation examination in January 1968 did not record any test of his hearing.  

In a series of hearing tests starting in February 1979, the Veteran's hearing was tested by his employer.  The February 1979 hearing test indicated hearing impairment but a hearing loss disability was not indicated until testing in March 1981 demonstrated a hearing loss bilaterally at 4,000 Hz.  These records indicate the Veteran worked as a machinist and did not use hearing protection.  

In 2001, the Veteran had a hearing test conducted by Dr. J. Emmett who diagnosed bilateral mild to moderate high frequency sensorineural hearing loss secondary to noise exposure.  Dr.  Emmett did not explain further what noise exposure caused the Veteran's hearing loss. 

In a June 2003 VA cardiac examination, it was noted the Veteran had a moderate hearing loss.

In a private evaluation in May 2005, the Veteran was diagnosed with bilateral sensorineural hearing loss and the next month, he was issued hearing aids.  The Veteran believed work noise caused the hearing loss.  He seldom had tinnitus.  

In October 2006, the Veteran stated that although his MOS was machinist, he was also exposed to noise driving trucks transporting bulldozers.  

Ina VA examination in August 2009, the Veteran was diagnosed with sensorineural hearing loss and tinnitus.  The Veteran was unsure when both began.  The examiner concluded as likely as not the tinnitus was related to the Veteran's hearing loss but could not form an opinion without resorting to speculation as to whether the hearing loss was related to service.  The examiner noted the Veteran had noise exposure both in service and in civilian life but there was no status of the Veteran's hearing from the separation examination report.  

In July 2009, the Veteran submitted a statement that while stationed in Vietnam, his duties included operating a portable machine shop powered by gas engines so loud a person could not hear anyone talk.  

The Veteran's attorney has submitted a June 2008 newsletter or summary of an article by the National Institute of Health which concluded there is a strong and consistent link between hearing impairment and diabetes.  The Veteran is service connected for diabetes.

To summarize the foregoing, the Veteran has submitted evidence of a current hearing loss in each ear as well as tinnitus.  The Veteran has related the onset of his current disabilities to service through the opinion of Dr. Emmett and the medical literature that suggests hearing loss is possibly linked to or caused by diabetes.  
This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current hearing loss disability and tinnitus either caused by noise exposure in service or caused by diabetes.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disabilities diagnosed as bilateral hearing loss and tinnitus.  The lack of a relationship between the current disability and service was the reason for the prior final denial and subsequently after the Veteran filed his claim to reopen the claim of service connection for a hearing loss and tinnitus disability.  Therefore, the Board finds that new and material evidence has been received to reopen both previously denied claims of service connection for bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claims.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and to this extent the appeal is granted.


REMAND

Although both claims for service connection are re-opened, the Board has determined further development is needed before addressing the merits.  As noted, the VA examiner in November 2007 could not offer an opinion as to whether the Veteran's hearing loss disability is related to service because there was no hearing test upon separation to determine the status of the Veteran's hearing.  The examiner did not explain why a hearing test upon separation was necessary for the opinion and whether there was further information that might be obtained to help reach a definite opinion.  If so, that evidence should be identified and attempts made to obtain it.  

Furthermore, even if hearing was normal at that time, noting that hearing levels were normal in service is not the only basis that the Veteran may receive service connection.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The examiner did not explain how the in-service test results precluded service connection for a hearing loss that had either a sudden onset or gradually progressed over the years.  A rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Board also finds the November 2007 VA examiner opinion failed to explain how or to what was the Veteran's service and post service noise exposure, and the influence each had on the Veteran's hearing loss.  Further, the Veteran's service noise exposure could be the onset for progression of the hearing loss or tinnitus later aggravated by civilian noise exposure.   Stated another way, even if the Veteran's post- service noise exposure is the major factor in his hearing loss, the examiner does not explain how the in- service noise exposure could still be a cause, albeit lesser cause, of the hearing loss.  The Board requires medical guidance as to the effect of both service and civilian noise exposure. 

As to peripheral neuropathy, the Veteran is already service connected for diabetes mellitus.  Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.

The Veteran received a VA examination in August 2009 where the examiner elicited decreased sensation in all four extremities including noting that the Veteran had decreased sensation in the lower extremities in a stocking distribution.   A nerve conduction study, however, did not demonstrate any positive neuropathy findings.  The examiner concluded that the Veteran's current symptoms were less likely than not caused by his diabetes because of the negative nerve conduction study, which the examiner characterized as the gold standard test to identify neuropathy.  

The examiner, however, failed to explain how the decreased sensation elicited during examination did not constitute compensable neuritis or neuralgia of the peripheral nerves considering the site, character, and sensory disturbance involved.  See 38 C.F.R. § 4.120, 4.123, 4.124, 4.124a.  In addition, subsequent to the examination, the Veteran's attorney cited medical literature stating that nerve conduction studies can give misleading results, both positive and negative, and medical care providers should rely heavily upon a careful clinical correlation.  

The Veteran served in Vietnam.  The RO only requested an opinion as to whether the Veteran had peripheral neuropathy as a result of his diabetes.  Although there is no evidence the Veteran developed acute or subacute peripheral neuropathy while in or shortly after he left Vietnam, see 38 C.F.R. § 3.309, the Veteran is not precluded from establishing service connection with proof of direct causation due to Agent Orange, Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994), or service generally.  When determining eligibility for compensation, all theories of entitlement must be considered.  See, e.g., Szemraj v. Principi, 357 F. 3d 1370, 1373 (Fed. Cir. 2004); See also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (VA is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process); Roebuck v. Nicholson, 20 Vet. App. 307, 31  (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).
 
The Board therefore finds the report inadequate and the Veteran should be provided a second VA examination to provide the missing information, that is, identification of the disability and an opinion whether it is related to service.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Veteran has filed a separate claim for total disability based upon individual unemployability (TDIU).  The Veteran has also filed claims of service connection that are still pending before the Board that as noted above, are subject to the remand and the Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with these issues.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The Board has determined that the Veteran should be provided a VA examination, including an opinion as to whether the disabilities that are service connected if warranted after the foregoing development, but not in conjunction with his nonservice-connected disabilities, makes him unemployable for VA purposes.  As the record does not contain a current, an adequate medical opinion, based upon a thorough review of the record, regarding whether the Veteran's service connected disabilities, in combination, but not in conjunction with his nonservice-connected disabilities, causes him to be unemployable, for VA purposes, a VA examination is necessary to obtain the necessary information to adjudicate the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine if the Veteran has a current hearing loss or tinnitus and its etiology.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a bilateral hearing loss or tinnitus disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, to specifically include the Veteran's competent and credible lay statements during active duty, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.  

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any hearing loss disability was caused by or aggravated by the Veteran's service connected diabetes.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner is asked to specifically discuss the Veteran's evidence of the summary of a medical article indicating that hearing loss can be a complication of diabetes. 

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.  The question is whether current hearing loss is related to service.

A complete rationale must be provided for any opinion offered.

2.  Provide the Veteran with a VA examination to determine if the Veteran has peripheral neuropathy in any extremity and its etiology.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has peripheral neuropathy of the upper extremities and/or peripheral neuropathy of the lower extremities.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, including as due to Agent Orange exposure, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.  

The examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any peripheral neuropathy disability was caused by or aggravated by the Veteran's service connected diabetes.  

The examiner is asked to comment on the Veteran's evidence that a nerve conduction study can give misleading results and to explain the clinical significance of any findings noted in the physical examination such as decreased sensation.  

A complete rationale must be provided for any opinion offered.

3.  After the foregoing development is completed, readjudicate the claims for service connection for hearing loss, service connection for tinnitus, service connection for peripheral neuropathy of the upper extremities, and service connection for peripheral neuropathy of the lower extremities.  

4.  After the records development is completed and the foregoing VA examinations have occurred and the claims listed above have been readjudicated, provide the Veteran with a VA examination to determine if the Veteran is totally disabled based upon individual unemployability.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to assess the Veteran's ability to secure or follow a substantially gainful occupation solely on the basis of his service-connected disabilities and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disabilities in combination prevent him from securing or following a substantially gainful occupation. 

If the examiner concludes the Veteran can obtain and maintain a substantially gainful occupation, the examiner is asked to identify or describe this type of employment. 

When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

5.  After the development requested is completed, readjudicate the claims for service connection and entitlement to TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


